Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 5, and 7-8 is allowable. Claims 6 and 9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species between inventions species 1 and 2, as set forth in the Office action mailed on 12/10/2021, is hereby withdrawn and claims 6 and 9 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Surinder Sachar on 5/20/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A laser peening device comprising: 
a laser oscillator for generating a laser beam; 
an irradiation nozzle for irradiating a laser beam onto an irradiation target disposed in a transparent liquid, the liquid allowing the laser beam to pass therethrough, in order to execute a laser peening operation on the irradiation target; 
an optical transmission unit for transmitting the laser beam generated by the laser oscillator to the irradiation nozzle; 
a shutter attached to the optical transmission unit so as to be opened and closed to arbitrarily block a transmission of the laser beam; 
a liquid feeder for supplying the irradiation nozzle with liquid so as to cause the liquid to flow along an optical path of the laser beam running from the irradiation nozzle to the irradiation target; 
an ongoing irradiation sensor for obtaining information on ongoing laser beam irradiation indicating whether the laser beam is being 
a control unit for controlling the shutter according to the information on the ongoing laser beam irradiation obtained by the ongoing irradiation sensor; and 
a shutter temperature sensor for detecting a temperature of the shutter, wherein 
the control unit is configured to: 	
determine whether the laser beam is being irradiated for execution of the ongoing laser peening operation on the irradiation target or not on a basis of the information on the ongoing laser beam irradiation while the laser peening operation is being executed on the irradiation target by the laser beam irradiation, and control the shutter so as to close the shutter when the control unit determines that the laser beam is not being irradiated for the execution of the ongoing laser peening operation, and
 the control unit is configured that, if the temperature of the shutter obtained by the shutter temperature sensor exceeds a predetermined upper limit value after closing the shutter, the control unit opens the shutter and, at the same time, blocks the laser beam by causing an inhibitor fluid that--- obstructs the transmission of the laser beam to intervene in the optical path of the laser beam running from the irradiation nozzle to the irradiation target.

Claim 5. (Currently Amended) The laser peening device according to claim 1, wherein 
the liquid feeder includes a flow rate regulator for regulating a flow rate of the liquid that is being supplied; and 
the control unit is configured that, when the temperature of the shutter obtained by the shutter temperature sensor exceeds the predetermined upper limit, the control unit produces the inhibitor fluid by changing the flow rate of the liquid that is being supplied by the liquid feeder to a flow rate greater than a normal flow rate or to a flow rate smaller than the normal flow rate.

Claim 6. (Currently Amended) The laser peening device according to claim 1, wherein 
the irradiation nozzle is configured to inject the inhibitor fluid into the optical path running to the irradiation target; 
the laser peening device further comprises an inhibitor fluid flow rate measuring instrument for measuring a flow rate of inhibitor fluid injected into the irradiation nozzle; and 
the control unit is configured to cause the inhibitor fluid to be injected into the irradiation nozzle when the temperature of the shutter obtained by the shutter temperature sensor exceeds the predetermined upper limit and that it causes to cause the shutter to be opened when the flow rate of injected inhibitor fluid obtained by the inhibitor fluid flow rate measuring instrument exceeds a predetermined threshold value.

Claim 7. (Currently Amended) The laser peening device according to claim 1, wherein 
the ongoing irradiation sensor is an acoustic sensor for detecting level of sound; and, 
the control unit is configured to determine that the laser beam is no longer irradiated a sound obtained by the ongoing irradiation sensor falls below a predetermined threshold value.

Claim 8. (Currently Amended) The laser peening device according to claim 1, wherein 
the ongoing irradiation sensor is an optical sensor for detecting intensity of the laser beam irradiated onto and reflected by the irradiation target; and 
the control unit is configured to determine that the laser beam is no longer irradiated an intensity of the laser beam obtained by the ongoing irradiation sensor falls below a predetermined threshold level.

Claim 9. (Currently Amended) The laser peening device according to claim 1, wherein 
the ongoing irradiation sensor is a vibration sensor rigidly secured to the irradiation target, for detecting intensity of vibration of the irradiation target; and, the control unit is configured to determine that the laser beam is no longer irradiated an intensity of 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1 and 5-9 are indicated.
References Yamamoto (US 2017/0087667) and Ota (US 6,034,349) are the closest prior art. Yamamoto teaches a laser peening device comprising a laser oscillator, a irradiation nozzle, an optical transmission unit, a liquid feeder, and a sound sensor. Ota teaches a laser device comprising a laser oscillator, a shutter and a control unit for controlling the shutter according to the information of the laser beam irradiation obtained by a sensor. However, reference Yamamoto and Ota alone or in combination does not teach or suggest every limitation of claim 1, such the limitation the shutter temperature sensor for detecting a temperature of the shutter and the control unit with specific algorithm including “determine whether the laser beam is being irradiated for execution of the ongoing laser peening operation on the irradiation target or not on a basis of the information on the ongoing laser beam irradiation while the laser peening operation is being executed on the irradiation target by the laser beam irradiation, and control the shutter so as to close the shutter when the control unit determines that the laser beam is not being irradiated for the execution of the ongoing laser peening operation”, and “if the temperature of the shutter obtained by the shutter temperature sensor exceeds a predetermined upper limit value after closing the shutter, the control unit opens the shutter and, at the same time, blocks the laser beam by causing an inhibitor fluid that--- obstructs the transmission of the laser beam to intervene in the optical path of the laser beam running from the irradiation nozzle to the irradiation target”.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761